Citation Nr: 1528105	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  07-34 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.   Entitlement to service connection for a respiratory disorder, claimed as due to exposure to asbestos.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a right hand disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 28, 1989 to June 1, 1990, and from October 1, 2001 to March 20, 2002, with additional documented service with the Texas National Guard.  He had no foreign service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Travel Board).  A transcript of that hearing has been associated with the record.

These matters were remanded by the Board in November 2011 and November 2013.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection decided herein and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through August 2012; such records were considered in the March 2014 supplemental statement of the case (SSOC).  The remaining documents are either duplicative of the evidence in the VBMS file or were irrelevant to the claims on appeal.

The Board's decisions as to the claims for service connection for a right and left shoulder disorder, a respiratory disorder, a right foot disorder and fibromyalgia are detailed below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Resolving all doubt in favor of the Veteran, a right shoulder disorder was aggravated during active service.

3.  Resolving all doubt in favor of the Veteran, a left shoulder disorder was aggravated during active service.

4.  A respiratory disorder, to include emphysema and COPD, first manifested after service and is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any asbestos exposure.

4.  A right foot disorder first manifested after service and is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge.

5.  Fibromyalgia is not shown to have manifested in service or to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a right shoulder disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014). 

2.  Resolving all reasonable doubt in favor of the Veteran, a left shoulder disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014). 

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.300 (2014). 

4.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decisions to grant service connection for a right and left shoulder disorder are completely favorable, no further action is required to comply with the VCAA and implementing regulations.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2004 letter, sent prior to the May 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a May 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While this May 2009 notice letter was sent to the Veteran after the initial unfavorable decision in May 2005, his claims for service connection were readjudicated in the March 2013 SSOC.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in a May 2009 letter.  He was also asked to provide information regarding his past exposure to asbestos and his non-VA treatment providers in a January 2014.  Although the Veteran requested an additional 60 days to provide this information in a January 2014 submission, he subsequently did not provide any further information.  Moreover, the Veteran did not respond to the May 2009 letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2011 and November 2013 remand directives by obtaining updated VA treatment records, requesting that the Veteran provide information regarding his past asbestos exposure and requesting that the Veteran provide information regarding his past non-VA treatment, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, the Veteran was afforded a VA examination in order to adjudicate his claim for service connection for a respiratory disorder.  In this regard, the Board notes that the March 2014 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on interviews with the Veteran, a review of the record, and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a respiratory disorder.

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c) (4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for a right foot disorder and fibromyalgia.  However, the Board finds that such examinations are not necessary in the instant claims.  As addressed below, the record does not contain any credible, competent evidence suggesting that such disabilities are related to an in-service event, injury or disease.  Moreover, the contemporaneous medical evidence, namely a March 2004 Medical Evaluation Board (MEB) and an April 2004 Physical Evaluation Board (PEB), indicates that the onset of the right foot disorder and fibromyalgia occurred after the Veteran's service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claim for service connection.

Additionally, in August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2011 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.   Also, information was solicited regarding the Veteran's in-service exposure to asbestos as well as his post-service treatment.  The Veteran described his in-service right foot injury and when he was diagnosed with fibromyalgia.  The undersigned advised the Veteran to submit any treatment records and paperwork from the National Guard that he had in his possession.  He was further advised of the evidentiary requirements to substantiate his claims, and that he had the opportunity to submit his own medical opinions in support of his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and etiology of the Veteran's respiratory disorder.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Veteran status is the first element required for a claim for disability benefits, which must be established by a preponderance of the evidence.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

 A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C.A. § 1103(a).  This law did not prohibit, however, establishing service connection for disease or disability otherwise shown to have been incurred or aggravated during active service under the general laws pertaining to establishing service connection, to include on a presumptive basis.  38 U.S.C.A. § 1103(b). 

The implementing regulation, 38 C.F.R. § 3.300, states as follows: 

§ 3.300 Claims based on the effects of tobacco products. 

(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. 

(b) The provisions of paragraph (a) of this section do not prohibit service connection if: 

(1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or 

(2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or 

(3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b). 

(c) For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Right and Left Shoulder Disorders

The Veteran contends that his preexisting right and left shoulder disorders were aggravated by his service.  Specifically, he alleges that the increased physical activity and carrying heavy weights aggravated his preexisting right and left shoulder disorders.  

Service treatment records reflect a November 1989 service entrance examination which found the Veteran's upper extremities to be normal.  In an accompanying November 1989 Report of Medical History (RMH), the Veteran denied a painful or "trick" shoulder.  A March 2004 Medical Evaluation Board (MEB) report indicates that the Veteran had rotator cuff tears of both shoulders with repair performed on the right in May 2000 and on the left in 1993.  A diagnosis of bilateral shoulder pain, post-posterior rotator cuff repair was made. This condition was noted to have existed prior to service and had been aggravated by service.  An April 2004 Physical Evaluation Board (PEB) found that the Veteran's bilateral shoulder pain had been incurred or aggravated while he was entitled to basic pay and was the proximate result of performing duty.  

Post-service treatment records reflect an assessment of impingement syndrome status-post bilateral rotator cuff tear repair in an August 2005 VA treatment note and a left partial rotator cuff tear in a second August 2005 VA treatment note.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Id.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Id.  If, however, VA fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Id.  

The period of service at issue is the Veteran's second period of active duty service from October 2001 to March 2002.  Service treatment records contain a service entrance examination which found no relevant abnormalities; the date on this document is not legible but it is noted to have been reviewed by the State Surgeon General's Office in October 2001 and that the Veteran had been physically inspected on April 1997.  Thus, there can be no finding that a left and/or right shoulder disorder was noted upon the Veteran's entrance into military service.  See 38 C.F.R. § 3.304(b) (providing that only such conditions as are recorded in examination reports are to be considered as noted).  Accordingly, 38 U.S.C.A. § 1111 is for application. 

As previously stated, applicable law provides that service connection will be granted if it is shown that a particular disease or injury resulting in a disorder was incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  According to 38 C.F.R. § 3.1(m), "in line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service, unless such injury or disease was the result of the veteran's own misconduct or, for claims filed after October 31, 1990, was the result of his (or her) abuse of alcohol or drugs.  A service department finding that injury, disease, or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 U.S.C.A. § 105(a); 38 C.F.R.       § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) (Coast Guard determination that the veteran's eye disease was incurred in the line of duty was binding on the VA pursuant to regulation).

Here, the evidence of record does not establish that the March 2004 MEB and April PEB findings regarding the in-service incurrence of the Veteran's current right and left shoulder disorders "are patently inconsistent with the requirements of laws administered by VA."  Id.  The March 2004 MEB and April 2004 PEB findings were based on physical examinations and testing of the Veteran's shoulders and a review of his clinical records, and are thus adequate and sufficient examinations and medical opinions.  Further, there are no negative medical nexus opinions of record regarding the Veteran's right and/or left shoulder disorders.  The treatment records do not provide contrary evidence.  Instead, the March 2004 MEB and April 2004 PEB findings support the Veteran's lay assertions that his right and/or left shoulder disorder were aggravated during his active military service.

As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a right and left shoulder disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).  

C.  Respiratory Disorder

The Veteran contends that service connection for a respiratory disorder is warranted as he had been quartered in a building that contained asbestos for about a year during service.  In a March 2014 VA examination, the Veteran specified that such exposure occurred during his active duty service from October 2001 to March 2002.

Service treatment records reflect general complaints of shortness of breath in a March 2004 examination report.  The remaining service treatment records are negative for complaints, treatments or diagnoses related to any respiratory disorder.

Post-service treatment records reflect complaints of shortness of breath in a May 2005 VA treatment note.  A September 2004 VA treatment note indicates that the Veteran had a 20-year pack history of smoking.  An October 2007 VA chest X-ray was negative for pleural effusions.

A March 2014 VA respiratory Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of difficulty breathing while going up the stairs, chronic dry cough and shortness of breath that started in 2005.  He further reported that he had smoked one-half pack of cigarettes per day for seven years and that he quit in 1991.  A February 2014 chest X-ray was noted to have revealed no active cardiopulmonary disease and that a February 2014 pulmonary function testing (PFT) suggested emphysema.  Following a physical examination and a review of the Veteran's claims file, diagnoses of emphysema and chronic obstructive pulmonary disease (COPD) were made.  The examiner opined that it was less likely than not (less than 50 percent probability) that such conditions were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's PFTs were consistent with COPD/asthma, emphysema and/or pulmonary vascular disease and that his history of a tobacco use disorder explained those symptoms.  The examiner further noted that there was no evidence of asbestos-related disease as there were no calcified pleural plaques which were diagnostic of asbestos and no evidence on X-ray or PFT of a restrictive airway disease consistent with asbestosis.

During an August 2011 hearing, the Veteran testified that he was exposed to asbestos during service as a result of being quartered in a building that contained asbestos.  He experienced asthma attacks when it was hot.  He reported that he had never been diagnosed with asbestosis.  However, he did not specifically allege the onset of respiratory symptoms during active service.

With regards to claims involving service connection for asbestos-related disease, there are no special statutory or regulatory provisions.  The Department of Veterans Benefits, Veterans Administration (DVB), Circular 21-88-8, dated May 11, 1998 provided guidelines regarding compensation claims based on asbestos exposure.  See McGinty v Brown, 4 Vet. App. 428 (1993).  The DVB Circular was subsequently rescinded but its basic guidelines are now found in the Veteran's Benefit Administration Manual M21-1, Part VI.  These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancer of the bronchus, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b; see also Ennis v. Brown, 4 Vet. App. 52 (1993).  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.

As an initial matter, the Board finds that the Veteran has a currently diagnosed respiratory disorder, namely emphysema and COPD.  While he has also claimed service connection for asbestosis, such disability has not been diagnosed at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Moreover, a March 2014 VA examination report detailed why the Veteran did not meet the criteria for a diagnosis of asbestosis.  To the extent that the Veteran believes that he manifests an asbestos-related disease, the Board places greater probative weight on the opinion of the March 2014 VA examiner who has greater expertise and training than the Veteran (who has some general training a medic) in speaking to the nature and etiology of a respiratory disorder.

With respect to the Veteran's diagnosed emphysema and COPD, the probative evidence of record fails to demonstrate that such respiratory disorder is related to his service.  In this regard, the Board places great probative weight on the March 2014 VA examiner's opinion that the Veteran's emphysema and COPD were less likely than not related to his service as such were the result of his tobacco use disorder and history of tobacco use.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  Accordingly, as the probative evidence of records demonstrates that the current emphysema and COPD are not related to service, service connection is not warranted.

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran reported to the VA examiner that his symptoms started in 2005, which is several years after service separation.  Additionally, the service treatment records and Veteran's testimony before the under signed does not reveal any credible evidence of respiratory symptoms which had their onset during a period of active service.

 In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

As discussed above, the Veteran served as a medic during service.  However, the matter of the etiology of the disability here at issue is one involving the etiology of a lung disorder.  In this case, the opinion of the March 2014 VA examiner is afforded much greater probative weight as this examiner has greater expertise and training than the Veteran (and his representative) in speaking to the matter at hand.  

Furthermore, the Veteran and his representative have offered only conclusory statements regarding the relationship between his purported in-service exposure to asbestos and his current respiratory disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's description of the onset of symptoms as well as the current nature of his respiratory disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

The Board further observes that the VA examiner attributed the Veteran's emphysema and COPD to tobacco use.  The Board is precluded from awarding service connection for the effects of any tobacco use during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

Therefore the Board finds that the Veteran's current respiratory disorder, to include emphysema and COPD, first manifested after service and is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any asbestos exposure.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, the claim must be denied.
D.  Right Foot Disorder and Fibromyalgia

The Veteran contends that his right foot disorder began in service and that his fibromyalgia had its onset during service.

Service treatment records contain a March 2004 MEB report which indicates that the Veteran suffered from an unspecified right foot injury in 2003 and found that his right foot pain was incurred after release from active duty.  A March 2004 examination report indicates that the Veteran suffered from a right foot tendon tear in 2003 and that he had sustained a right foot injury in 2003 and found that he had a normal arch.  An April 2004 PEB report indicates that the Veteran's chronic right foot pain and fibromyalgia syndrome were not incurred or aggravated while entitled to basic pay and was not the proximate result of performing duty.

An April 2012 Army National Guard Retirement Points History Statement indicates that the Veteran had no credible service for retired pay for the period from April 2002 to November 2004.  In addition, an April 2004 MEB report indicates that the Veteran had been on "incapacitation status" since a March 2002 knee injury.

Post-service treatment contain a May 2004 treatment note which reflects the Veteran's reports of the onset of right foot pain following a fall eight months ago and that the mechanism of the fall was unknown.   A September 2004 VA right foot X-ray revealed mild degenerative changes.  A July 2004 treatment note reflects the Veteran's complaints of joint pain and an assessment of joint pain-rule-out Sjögren's syndrome was made.  A December 2004 VA treatment note indicates that the Veteran had been diagnosed with fibromyalgia about six months ago.  

During his August 2011 hearing, the Veteran testified that his right foot began to hurt during in-service physical training and that he was treated with foot inserts.  He further testified that he was diagnosed with fibromyalgia during service.

The Board first notes that although the Veteran has generally asserted that he had service in the National Guard until 2004, an April 2012 Army National Guard Retirement Points History indicates that he had no credible service for retired pay after April 2002.  Moreover, a February 2004 MEB report indicates that he had been on incapacitation status since a March 2002 knee injury.  As such, there is no indication that the Veteran had service of any kind, to include ACDUTRA or INACDUTRA, after March 2002.

The Board has considered whether service connection for arthritis was warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in his right foot within one year of service discharge in March 2002.  Moreover, the Board notes that the Veteran's remaining diagnosed disability, namely fibromyalgia, is not a disease for which service connection may be granted on a presumptive basis.  As such, presumptive service connection based for arthritis as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The post-service clinical evidence establishes that the Veteran began receiving treatment for his right foot disorder and fibromyalgia in 2004, approximately two years after service.  The Board points out that the passage of years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the right foot disorder and/or fibromyalgia diagnosed several years after the Veteran's discharge and service.  None of the treatment records reflect any such opinion or even comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion. 

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his right foot disorder and/or fibromyalgia and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the etiology of the disabilities here at issue is one within the province of trained professionals.  See Jones, supra.  As stated above, while the Veteran served as a medic during service, there is no indication that he has formal specialized training in medical diagnosis and etiology as relevant to the musculoskeletal system.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  As neither the Veteran nor his representative have been shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain, supra; see also Routen, supra.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the claims for service connection for a right foot disorder and fibromyalgia must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

 
ORDER

Service connection for a right shoulder disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for a left shoulder disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for a respiratory disorder, claimed as due to exposure to asbestos, is denied.

Service connection for a right foot disorder is denied.

Service connection for fibromyalgia is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims for service connection for a right hand disorder, GERD and obstructive sleep apnea so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he first noticed the onset of GERD symptoms in "probably" 1997 or 1998 during a National Guard deployment and that his snoring or obstructive sleep apnea had worsened during his active duty service.  He further contends that he had noticed numbness in his right hand during his active duty service.  Service treatment records contain a service entrance examination which found no relevant abnormalities; the date on this document is not legible but it is noted to have been reviewed by the State Surgeon General's Office in October 2001 and that the Veteran had been physically inspected on April 1997.  As such, the Veteran is presumed to be sound on service entrance in October 2001.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A March 2004 MEB report indicates that the Veteran's GERD began in approximately 2003 and that it existed prior to service; no finding was rendered regarding whether it was permanently aggravated by service.  Further, this report indicates that the Veteran's right hand disorder began in approximately 2003, that it did not exist prior to service and that it was not permanently aggravated by service.  An April 2004 PEB found that the Veteran's obstructive sleep apnea was not incurred or aggravated while he was entitled to basic pay and that it was not the proximate result of performing duty.  The post-service treatment records include a June 2004 treatment note in which the Veteran reported that he had been referred due to very hard snoring, that his ex-wife had reported intermittent snoring and that he believed that his snoring had really become an issue when he was activated.  A February 2003 treatment note reflects the Veteran's reports that he had cut his hand on an open door and that he had a history of carpal tunnel repair while September 2004 VA treatment notes indicates that the Veteran had undergone eight surgeries to his right wrist as a result of a high school soccer injury.

Given that the Veteran was presumed sound upon entrance in October 2001, an opinion as to whether there is clear and unmistakable evidence that the Veteran's right hand disorder, GERD and obstructive sleep apnea preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service is required.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed disorders.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from August 2012 to the present from the Houston VA Medical Center and Conroe VA Outpatient Clinic should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Houston VA Medical Center and the Conroe VA Outpatient Clinic dated from August 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right hand disorder, GERD and obstructive sleep apnea.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

With regard to the Veteran's right hand disorder, GERD and/or obstructive sleep apnea, did such clearly and unmistakably pre-exist the Veteran's service from October 1, 2001 to March 20, 2002?  The examiner should specifically address the Veteran's statements that he first noticed symptoms of GERD during a National Guard deployment in 1997 or 1998 and that his snoring became an issue when he was reactivated.  In addition, the examiner should address the March 2004 MEB report, which found that the Veteran's GERD pre-existed his service.

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease?

ii) If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's right hand disorder, GERD and/or obstructive sleep apnea had its onset during or is otherwise the result of the Veteran's military service?  

In providing the foregoing opinions, the examiner should specifically address the Veteran's entrance examination which was noted to have been reviewed by the State Surgeon General's Office in October 2001, which found no relevant abnormalities.  In addition, the examiner should the impact, if any, of the Veteran's history of multiple right wrist surgeries following a high school soccer injury on his claimed right hand disorder.

A detailed rationale for all opinions given should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


